Title: Thomas Jefferson to Patrick Gibson, 22 June 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Poplar Forest June 22. 14.
          I wrote to you from hence on the 9th instant, requesting that my flour might not be kept on hand after this month, as the competition of the new crop would influence the sale of it. the prospect either of a peace in which we shall be included, or at least a continental peace which will open all the continent of Europe to our produce in neutral vessels may I hope give a spur to prices, tho’ still I would not wait after this month.
			 having plantation debts here to the amount of about 240.D. I must ask the
			 favor of you to inclose that sum to mr Archibald Robinson of Lynchburg to be paid to the order of
			 Jeremiah A. Goodman. I leave this for Monticello the day after tomorrow. Accept the assurance of  my esteem & respect
          Th:
            Jefferson
        